Citation Nr: 1740582	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 12, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1996 to July 2007.  This matter comes before the Board of Veterans' Appeals on appeal from July 2014 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, the RO issued a rating decision that granted entitlement to service connection for PTSD.  A 50 percent disability rating was assigned, effective November 12, 2013.  The Veteran filed a notice of disagreement in August 2014 and requested an earlier effective date for the grant of service connection.  In its December 2014 rating decision, the RO denied the Veteran's request for an earlier effective date but increased the disability rating of her service-connected PTSD from 50 percent to 70 percent, effective August 4, 2014.  The Board observes that the issue of entitlement to a disability rating in excess of 70 percent for service-connected PTSD is not currently on appeal and will not be addressed in the decision below.

Moreover, the decision below addresses the Veteran's claim of entitlement to an effective date earlier than November 12, 2013, for the grant of service connection for PTSD.  The Veteran's service-connected psychiatric disorder is PTSD (claimed as anxiety and depression).  For convenience, whenever PTSD is mentioned within this decision, it should be taken to mean PTSD (claimed as anxiety and depression).  

The issue of whether there was clear and unmistakable error (CUE) in a July 8, 2014 rating decision based on the award of a November 12, 2013 effective date, has been raised by the record in a May 2015 statement.  The Board notes that, because CUE claims are unique claims that are collateral attacks on prior final rating decisions, and because the law and regulations governing such issues are different from those involved in addressing a claim for an earlier effective date, the CUE claim referred herein to the AOJ is not intertwined with the earlier effective date issue decided herein.  This is so even though a finding of CUE may result in the grant of an earlier effective date.  Here, the Agency of Original Jurisdiction (AOJ) has not yet adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

Likewise, in multiple forms dated in May 2017, including an Application for Disability Compensation and Related Compensation Benefits, the Veteran raised the following issues:  entitlement to a total disability rating based on individual unemployability (TDIU), entitlement to special monthly compensation (SMC) for aid and attendance/housebound status, and entitlement to increased disability ratings for (1) PTSD; (2) degenerative disc disease of the lumbar spine at L1-S4; (3) degenerative joint disease of the left shoulder, status post Bankart and Hill-Sachs deformities repair; (4) degenerative joint disease of the left knee; (5) degenerative joint disease, status post anterior cruciate ligament reconstruction of the right knee; (6) radiculopathy of the right lower extremity sciatic nerve; (7) radiculopathy of the left lower extremity sciatic nerve; (8) radiculopathy of the left lower extremity femoral nerve; (9) radiculopathy of the left lower extremity femoral nerve; and (10) right knee surgical scars.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

The Veteran filed an initial claim for service connection for PTSD that was first received by VA on November 12, 2013.


CONCLUSION OF LAW

An effective date earlier than November 12, 2013, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment from VA and private treatment providers.  The Veteran also underwent VA PTSD examinations in February 2014, June 2014, September 2014, and August 2015, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  Additionally, the Veteran has submitted written statements in support of her claim.  These statements are of record and have been considered in making the determination below.  The Veteran has not alleged that there are any outstanding records relevant to the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Factual Background and Analysis

By a July 2014 rating decision, the Veteran was granted service connection for PTSD as a disability that was directly related to service.  An effective date of November 12, 2013, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier effective date of July 28, 2007, the day following her discharge from military service.  Specifically, she claims that she was diagnosed with anxiety and depression and treated for psychiatric symptoms prior to being medically discharged from active duty service.  As such, she asserts that July 28, 2007 represents the proper date of entitlement for the award of service connection for her PTSD.

In a May 2015 statement, the Veteran asserted that the July 2014 rating decision contained a CUE.  However, as discussed in the Introduction, a CUE claim is separate and distinct from a claim for an earlier effective date.  The Veteran's CUE claim has not been developed or adjudicated by the AOJ, and is not currently on appeal.  Therefore, the Board may only refer that claim to the AOJ for appropriate action, and will not discuss that claim herein.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing . . . .  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27   (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155 (2016).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits at any time prior to discharge from active military service, or within one year of her July 2007 separation from service.  Similarly, the Veteran does not contend that she filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for PTSD shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for service connection for PTSD that was received by the RO on November 12, 2013.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than November 12, 2013, that could be construed as a claim of service connection for PTSD.  The Board notes that the Veteran filed multiple claims of entitlement for service connection concerning other disabilities prior to November 12, 2013.  However, the Veteran made no mention of a psychiatric disability when she filed those claims or at any point during the adjudication of those claims.  Thus, because the record contains no evidence manifesting intent on the part of the Veteran to file a claim for service connection for PTSD before November 12, 2013, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400 (b)(2)(ii).

The Board further observes that records from the Veteran's post-service treatment reflect that she sought treatment for psychiatric complaints earlier than November 12, 2013.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although the Veteran was diagnosed as having a psychiatric disorder prior to November 12, 2013, for which the Veteran sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  The fact remains that the Veteran did not file an actual claim for a psychiatric disorder until more than six years following separation from military service.  

Additionally, the regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2016).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2016).  Therefore, although the Veteran contends that the effective date should be earlier than November 12, 2013, for her award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of her separation from active duty, and there was no claim of service connection for PTSD that was received earlier than November 12, 2013.  Consequently, the assignment of an effective date earlier than November 12, 2013, for the award of service connection for PTSD is not warranted.  As previously discussed, the effective date of the award of service connection must be the later of the date of receipt of claim or the date entitlement arose.  Here, the later date is the date of receipt of claim as mandated by law.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than November 12, 2013, the record presents no evidentiary basis for the assignment of an earlier effective date. As noted above, the effective date for a claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds that the date the claim was received by VA- November 12, 2013-controls.  As such, the claim for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than November 12, 2013, for the grant of service connection for PTSD is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


